DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 2, 4, and 6 are objected to because of the following informalities:  In line 7 of Claim 2, the term “the pressure sensor” should read –each pressure sensor—since multiple sensors, one for each valve control module are being referenced here and the term “the electro-pneumatic proportional valve” should read –each electro-pneumatic proportional valve--, again as multiple valves were previously recited, in line 8 of Claim 2, the term “the normally closed solenoid valve” should read –each normally closed solenoid valve, as multiple normally closed solenoids valves were previously recited, in line 11 of Claim 2, the term “the pressure sensor” should read –each pressure sensor—for the reasons listed above, in lines 15-16 of Claim 2, the term “the normally open solenoid valve” should read –each normally open solenoid valve--, as multiple open solenoid valves were previously recited, in line 16 of Claim 2, the word “the” should be deleted for the claim to read more clearly, in lines 19-20 of Claim 2, the term “the normally closed solenoid valve” should read –each normally closed solenoid valve—for the reasons listed above, in line 20 of Claim 2, the term “the normally open solenoid valve” should read –each normally open solenoid valve—for the reasons listed above, in line 7 of Claim 4, the term “the malfunctions” should read –malfunctions—since this is the first time this term is being introduced in the claim, in line 10 of Claim 4, the phrase “(3) if none of the malfunctions is detected” should read –(3) if no malfunctions are detected—for the claim to more clearly define if malfunctions are present or not, in the second to last line of Claim 4, the term “the brake valve” should read –a brake valve—since this is the first time this term is being introduced in the claim, in lines 4-5 of Claim 6, the term “the electro-pneumatic proportional valves” should read –electro-pneumatic proportional valves—since this is the first time this term is being introduced in this set of claims, and in lines 9-10 of Claim 6, the term “an outlet air pressure of the air reservoir” should read –the outlet air pressure of the air reservoir--, as this term was previously recited in the earlier lines of the claim.  Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1 and 3 are allowed.
Claims 2 and 4-6 are objected to as outlined above or as being dependent upon an objected to claim, but would be allowable if rewritten to overcome these objections.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent Claim 1 (and its respective dependent Claims 2 and 3), while Chinese Patent No. 110352151 to Tanaka et al (see U.S. equivalent PG Publication No. 2020/0010060 in particular for reference), disclose a heavy vehicle brake control device applied to a pneumatic brake system including main parts having a brake valve, a front axle air reservoir, a front axle brake module, a rear axle air reservoir and a rear axle brake module comprising a means of controlling a first electro-pneumatic valve, wherein a front axle electrical brake loop includes the front axle air reservoir, the brake valve, and the front axle brake module, and the control means controls the front axle brake loop by the brake valve, a means for controlling a secondary proportional valve, wherein a rear axle electrical brake loop including the rear axle brake reservoir, the brake valve, and the rear axle brake module, and the control means also controls the rear axle electrical brake loop by the brake valve, and an electronic control unit which controls activation of the of the electro-pneumatic valves to perform braking along the front axle electrical brake loop and the rear axle electrical brake loop and U.S. Patent No. 10,611,348 to Zipfel et al disclose a brake control device having first and secondary electro-pneumatic proportional valve control modules, neither of these references taken either alone or in combination disclose a brake-pedal cable control module connected with a brake pedal of the brake valve, wherein the electronic control unit judges a malfunction by detecting the first electro-pneumatic proportional valve control module and the secondary electro-pneumatic proportional control valve module and determines whether the brake-pedal cable control module needs to be switched on to perform braking.
Regarding independent Claim 4 (and its respective dependent Claims 5-6), while Chinese Patent No. 110352151 to Tanaka et al disclose a heavy vehicle brake control method comprising the steps of:  performing braking along a front axle electrical brake loop and a rear axle electrical brake loop, and if no malfunctions are detected, continuing to perform braking along the front axle electrical brake loop and the rear axle electrical brake loop and U.S. Patent No. 10,611,348 to Zipfel et al disclose a brake control method having first and second electro-pneumatic proportional valve control modules, neither of these references taken either alone or in combination disclose judging malfunctions of the two electro-pneumatic proportional valve control modules and if one or more malfunctions are detected, then switching on a brake pedal cable control module to control the brake pedal of a brake valve to perform braking.
In other words, the prior art does not teach the claimed malfunction detection mechanism of the electro-pneumatic control loop in an active or autonomous brake system by providing a brake pedal cable control module as a mechanism for backing up the brake control safely to create a brake control mechanism with dual protection for pneumatic braking to improve control safety of the pneumatic brake.
It is for these reasons that applicant’s invention defines over the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 10,710,656 to Egnor et al. and U.S. Patent No. 11,124,166 to Tanaka et al both disclose vehicle brake control devices similar to applicant’s.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        07/19/22